                   Case 1:20-cr-00565-LGS Document 27 Filed 09/10/21 Page 1 of 1




                                                    September 8, 2021


         Hon. Lorna G. Schofield
         United States District Judge
         40 Foley Square
         New York, New York 10007

         Re:    United States v. Anthony Cruzado
                20 CR 565 (LGS)

         Dear Judge Schofield,

                I write to request an adjournment of the conference currently scheduled for
         September 14, 2021. I have had extensive conversation with Mr. Cruzado about the
         next steps in the case and have continued productive discussions with the
         government about a potential plea. However, a firm resolution has not yet been
         reached.

                The parties jointly request that the conference be adjourned to October 15.
         In the event that a firm pre-trial resolution is reached prior to that date, the parties
         will contact the Court to schedule a plea.
         .
                The government requests that time be excluded to any new conference date
         and the defense has not objection to that request.

                Thank you for your consideration of this request.
Application Granted in part. The status conference
currently scheduled for September 13, 2021, is
                                                       Respectfully submitted,
adjourned to October 25, 2021, at 10:40 a.m. For the
                                                       /s/
reasons stated above, the Court finds that the ends of
                                                       Jennifer E. Willis
justice served by excluding the time between today
                                                       Assistant Federal Defender
and October 25, 2021, outweigh the best interests of
                                                       (212) 417-8743 / (917) 572-5792
the public and the Defendant in a speedy trial as
provided in 18 U.S.C. 3161(h)(7)(A). The time
between today and October 25, 2021, is hereby          Cc:    AUSA Mitzi Steiner
excluded. The Clerk of the Court is directed to         AUSA  Kimberly Ravener
terminate the letter motion at docket number 26.

Dated: September 10, 2021
New York, New York
